                      CASE 0:21-cv-00650-SRN-TNL Doc. 1 Filed 03/05/21 Page 1 of 18



                                                                                           RFPvHtvED
       1                                                  couRr
                                 IN rHE uNITED srArEs DIsrRIcr
       z                                  DIsrRIcr oF MINNEsora                            ffiAR   0 5 &',Zn
       3                                                      21-cv-650 SRN/TNL
                                                                                    effiRK; gF: pisrniffi
                                                                                                          couR r
       4                                                                                    sr   PAul-' MN
       s    IOSEPH ANTHONY       FAvoRS, )      CoURT FILE     No'
       o                         )              IUDGE:
       7 Vs.                     )              MAGISTRAIE PDGE:
       e)
       g CHASE BANK USA, N.A., )                  CoMPIIIINT FOR VIOIIITIONS OF THE FDCPA
       10 ALTTRAN FINANCIAL LP, )                AND ENFORCEMENT OF AN INVALID CARD
       11 ARS NATIONAL SERVICES, )               MEMBER AGREEMENTS / DEMAND FOR JURY
       L2                        )               TRIAL ON TRIABTE ISSUES
       13           DEFENDANTS. )
       t4
       15

       16                               COMPIJTINT INTRODUCTION

       L7        This matter comes before the United States District Court, District of
       18   MinnesotA upon the Comptaint filed by Plaintiff, Ioseph Anthony Favors fherein
       19   after "Favors'i or "Plaintiff'), alleging violations of the Fair Debt Collections Practices
       zo   Act ["FDCPA") against Defendants: (1) Alltran Financial, LP (located at P.O. Box
       zt   ZZZgZg, Housion Texas, 77272-2929); and (2) A.R.S. National Services, located at
       22   p.O. Box 469046, Escondido, CA, 92046-9046, --- for violation of the FDCPA "flat-
       zg   rater" prohibitions seekin gAcmal Damages, Statutory Damages, and as otherwise by
       24   Favors,
       25
       26        Favors also is suing Defendant Chase Bank USA, NA for wrongful enforcement
       27 of an invalid "Chase Cardmember Agreement" of several terms, conditions, and rates
       zs against Favors that must be all voided pursuant to the Minnesota Court of Appeals
       2s in Discover Bank v. Lindwe& Ai.3-1344,April 7,20!7, regarding the exact identical
       30 circumstances. The only difference if the Plaintiffs names.
       31
       32         is alleging violations of the Fair Debt Collections Practices Act ["FDCPA")
       33   against nefeirdJnts: (1) Chase Bank U.S.A., N.A. (located at Main Office, Chase
ir
t:::
       g4   Commercial Banking 650 3.d Avenue South, Suite L450, Minneapolis, Minnesota,
       3s   55402-L923);lnsupport of his Complaint, Favors alleges as follows.
       36                                                                                               g\JED
       37                              STATEMENT OF IURISDICTION
       38   Jurisdiction is based upon the following Statutes:                                fu|AR 0   5 202nc
       39
       40        1) Secrion 42 USC 5L985 (conspirary to deprive       of rights);       U,S. DISTHICT COUHT ST


       4L        2) Section 51981 fequal rights under the law);
                                                                                                 Page 1 of 18
             CASE 0:21-cv-00650-SRN-TNL Doc. 1 Filed 03/05/21 Page 2 of 18




42        3) Section 51986 (failure to prevent deprivation of rights);
43        4) Section S19BB (applicability of statutory and common law rights);
44        5) Section 28 U.S.C.5 1331;
4s        6) Section 28 U.S.C. 51343;
46        7) And on the pendent jurisdiction of this Court to entertain claims arising
47           under State law pursuant to 28             U.S.C. S   1367.
48
49                                 STATEMENT OF WNUE
so         This Court is the proper  venue for this proceeding under 28 U.S.C. $ 1391, as
51   the material events and occurrences giving rise to Plaintiffs cause of action
52   occurred within the State of Minnesota.
53
54                                   STATENXENT AF            STANDING                    :-



ss           For a plaintiff to have standing, he "musthave (7) suffered an injury infact, (2)
s6   that is fairly traceable to the challenged conduct,of the defendant, and (3) that is likely
57   to be redressed by a favorable judicial decision." See, Spokeo, Inc. v. Robins.136 S. Ct.
s8   L540,L547,194L. Ed.2d 635 (20t6).
59
60          ln Spokeo, L36 S. Ct. at      L548, the Supreme Court of the United States
6t   reiterated that "[a] 'concrete' injury must be 'de fact"; that is, it must actually exist."
62
63          It also stated that "'[c]oncrete' is not .          necessarily synonymous with
64   'tangible."' Id. at ts4g.lnstead, "the violation of a procedural right granted by statute
55   can be sufficient in some circumstances to constitute injury infacL" ld.
66
67           "Among those circumstances are cases where a statutory violation creates the
58   'risk of real harm."' See, Bowse v. Portfolio Recovery Assocs., LLC,27BF. Supp. 3d745,
6e   749 [N.D. lll. 2016) (quoting Spokeo, 136 Supreme Court of the United States at
70   1549).
7L
72          Favors alleges that-.Defendants'-violations ,raised'herein this Conrplaint
73   exposed Plaintiff to a real risk of financial harm caused by an inaccurate credit
74   ratingi actual harm from enforcement of an illegal "Agreement" filled with terms and
75   demands; actual emotional and psychological harms from the entire ordeal for
76   which Favors seeks punitive damages. See Spokeo, L36 S. Ct. at1549; see also Bowse,
77   218 F. Supp.3d at749 ("Unlike an incorrect zip code, the'bare procedural violation'in
78   Spokeo, qn inaccurate credit rating creates a substantial risk of harm.J.
79   Consequently, Plaintiffs injury is concrete [credit report, credit score, damaged
80   credit worthiness, and actual loss of a $1,500 credit card from another creditorJ and
81   therefore he has satisfied all elements of Standing pursuant to the Supreme Court of
82   the United States.   See   Spokeo,t36   S.   Ct.   at!547.
83


                                                                                     Page 2    of 18
                                CASE 0:21-cv-00650-SRN-TNL Doc. 1 Filed 03/05/21 Page 3 of 18




          84                                                   FACTS
          8s            At some to be specified point, Plaintiff opened an account with Defendant,
          86       Chase Bank USA, NA, and at io.u later to be specified point, Favors allegedly
          87       became delinquent on said account. (See, exhibit #1)'
          88
          89                 At some further to be specified time, Favors asserts that Defendant         Chase

..tr_I.
          eo       Bank engaged Alltran Financial LP and then ARS National Services to collect the debt
          91
T;i

                   owed by Favors.
          92
          93              Favors alleges that on March B, 2OLB, Alltran Financial LP sent Favorsra
          94       "settlement Offey'' in a letter to settle the entire alleged "$4,790.:66" debt owed for a
          9s       discount amount of "3 equal payr49n1p of $239;5.1." [See, exhibit #2).
          96-':''-:lfii
          s7              On March 25,20L8, Plaintiff sent Defendant Chase Bank USA, NA a "Request
          98       for Validation of Debt" on both accounts/in separate letters. [See, exhibit #3-4).
          99
          1oo                Favors' March 25,20L8, "Request for Validation of Debt" letters are quoted
          101 below:
          LOz
  ,#
          103              To Whom It May Concern: This letter is regarding account ending # 2365'
          104              which you clairnl owe "$4,790.65." This is a formal notice that your claim is
          105              disputed. I am requesting validation, made pursuant to the Fair Debt
          106              Coiection Practices Act and the Fair Credit Reporting Act, along with the
          Lo7              corresponding local state laws. Please note that I am requesting "validation";
          108              that is @XqBe@l evidence bearing my signature. showing that I have [or ever
          109              had) some conffactual obligation to pay you. Please also be aware that any
          110               negative mark found on my credit reports [including Experian, Transunion
          tLL              and EquifaxJ from your company or any company that you represen! for a
          Lt2               debt that I ion't owe, is a violation of the FCRA & FDCPA; therefore if you
          113               cannot validate the debt, you must request that all credit reporting agencies
          Lt4             ''delete the 6ntr)r. Failure to responcl within 30 days ofreceipt of this certified
     ,d
          115               letter may result in small claims legal action against your company at my local
          Lr6               venue. I would be seeking a minimum of $1,000 in damages per violation for:
          tL7               [1) Defamation; (2) Violation of the Fair Debt Collection Practices Act
          j.18              iincluding but not ftmited to Section 807-BJ; [3) Violation
                                                                                           of the Fair Credit
          119               Reporting Act (including but not limited to Section 623-b), and more.
          L20
          L2L            On March 27,20L8, Favors mailed to Defendant Alltran Financial LP the first
          Lzz       payment of the "settlement Offer" which he alleges- indicated his "accepting the
          Lzg 'settlement       Offer,"' and thereby taking the position that he was reducing his debt
          t24       owed "to a balance of only $479.05." (See, exhibit #5J'
          t25

                                                                                                      Page 3 of 18
               CASE 0:21-cv-00650-SRN-TNL Doc. 1 Filed 03/05/21 Page 4 of 18




L26         Thereafter, at dates yet to be specified by Favors, on at least five separate         ,


L27   monthly occasions to at least three consumer reporting agencies (namely, including
t28   Experian, Transunion and Equifax), Defendant Chase Bank USA NA (herein after
L29   "Defendants" or "Chase") reported that Favors was behind in payments and owed.
130   Chase $4,790.66 [not $479.05J regarding Slate Card-2365. (See, exhibits #6).
131
t32          OnApril 19,20L8, Favors received a response from Defendant Chase. (See,
133   exhibit #7). In its response letter, Chase informed Favors that it had sent the
L34 requested     documents, and it provided Favors with Defendant's contact information.
135
136         On April 22,'20L8, Favors sent Defendant Alltran Financial LP, a "second
137   Request for Validation of Debt" letter. . . regarding the Billing Statement from
138   Detendant"stating,,Favor6.owedr,'!,$4,79A,,6,6'lc on Slate Card 'gnding-?365; and
13e   Freedom Card ending-2802. [See, exhibit #B-9).
L40
rAL        In this set of two separate letters fone for each account), Favors informed
1.42 Defendant that he found their previous response inadequate, that he was giving
L43 Defendant Alltran Financial PL, "a final goodwill attempt" to have Defendant Chase
t44 clear up this matter, that he still disputed the debt , and that if Defendant failed to
14s   adequately reply, Favors would initiate litigation.
L46
147          On fuly LB, 2OIB, Favors received a.copy of trryo Cardmember Agreements.
L48   One was entitled, quote: "Chase Slate Card Member Agreement" [See, exhibit #10);
L49   and the other one was entitled, quote: "Chase Freedom Card Member Agreement"
lso   [See, exhibit #1L) from Chase regarding the account(s) Favors allegedly already had
1sl   open with Chase.
152
1s3          Favors was entirely previously unaware such a forgoing named document
L54   existed, and he has never signed such a document, nor does either document bear
155   Favors' signature, or any proof of when it had been'previously provided to Favors,
156 nor'ever   shown to'Favors,ttlereon,eitlrcrdoeu'meRt;,iSee, exhibits"lO and.1J"),
757
158                                 FACTUAL ALLEGATIONS
1s9          For many years Alltran Financial LP, and ARS National Services, debt-
160   collection services, have had an arrangement with Chase Bank USA, NA that works
161   as follows. (The arrangement has never been reduced to writing, but there is no
162   material dispute over how it works.)
L53
t64         When unsuccessful in obtaining payment from one of its customers, Chase
15s   Bank USA, NA sends the name and address of the customer to Alltran Financial LP,
166   and/or ARS National Services, which writes the customer demanding payment of
L67   the sum that Chase Bank USA, NA has informed Alltran Financial LP, and/or ARS

                                                                                 Page 4   of 18
                CASE 0:21-cv-00650-SRN-TNL Doc. 1 Filed 03/05/21 Page 5 of 18




                                                                      efforts may ensue if the
168  National services, is due, and stating that further collection
                                                               prepared for further collection
169  demand is ignored, using these wJrds, quote: "Be
                                                                      put it; after Favors quit
 t7a activity,,,as the letter to Favors from ARS National Services
                                                                 Lp on the Slate card ending-
t7t making the settrement payments to Alltran Financial                        LP [herein after
      2365and declared violations of the'FDCPA against Alltran-Financial
 L72 ,,Alltran,,
 t7g             or ,,Defendants") and chase Bank Lse, NA for illegally contactin$-Favors'
                                                                                    to do so' in
 174 employer about collecting the alleged debt without prior authorization
                                                                         the FDCPA of $1'000
 L7S writing or otherwise from Favors, a statutory violation of                   Favors owed
 L76 (which was far more than the $479.06 remaining settlement amount      with Chase/AlltranJ'
 r77 on the Slate Card ending-2365 Setrlemenr offer rre naO engaged                      matter
 Lt8 At which poin! Favors discontinued'the payments until he''couldforbringrtheredress of that
 L7g before the court on the statutory violati,ons by chase/Alltran,
;;;  ;iJrr,ioo,lttrt''rotitd have carised.':Fivors;to troses.his"employrhent.'Fav9rs lever it on
181 gave chase or Alltran his employer's name or numbeu they somehow obtained
 tgz ih.i. own without Favors'knowledge of it'
 183                                                                                  r^ -- r

                                                   Financial LP, and/or  ARS National services
  L84         Before mailing   the letter, Alltran
 18s runs a computer crrect< on the customer's name in order to eliminate debtors whom
 186 it would be futile to dun.
t87
                                                                           is in bankruptcy,
188            For example, if the computer check reveals that the debtor
                                                                               to send him a
189     A[tran Financial Lp, and/o. ins Nationar services will not bother
                                                                            warrant filing a
190     letter, or will make a settlement offer if the debt is too small to
191     claim.
 t92                                                                            Alltran
 193           The contents of the dunning letter is a collaborative product -of letter
                                                                  usA, NA'and the
 tg4    Financial LP, and/or ARS National Services and chase Bank
 19s    directs the customer to pay the latter directly.
 196
              The letter lists a phone number for Alltran Financial LP,
                                                                        and/or ARS National
 Ls7                                                                            forwar'ded to
 1g8    services,but,it is,a number for,rnessages only, anel.the" rnessages'are
        chase Bank usA, NA, rather than being hanatea by Alltran
                                                                    Financial LP, and/or ARS
 199
 2oo    National Services.
 20L
                                                                              so notify Alltran
  2O2          If the letter fails to elicit paymen! chase Bank usA, NA, will
                                                                                 letter; and' if
 203    Financial LP, and/or ARS National Services, which may send another
                                                                                 Financial LP,
  zo4   it does, this sequence may be repeated a number of times, until Alltran
                                                                               going to pay in
 2os    and/or ens nitional Services is convinced that the debtor is not
  206   response merelY to a demand'
 207




                                                                                       Page 5 of 18
               CASE 0:21-cv-00650-SRN-TNL Doc. 1 Filed 03/05/21 Page 6 of 18




 2oB          Chase Bank USA, NA, pays     Alltran Financial LP, andf orARS National Services
 209    a flat fee for each letter that Alltran Financial LP, and/or ARS National Services
 zLo mails.
 211.
 2L2          If the letters fail to elicit payment 'of the debt, Chase Bank USA, NA
 2L3 retransmits the customer's name and address to Alltran Financial Lp, andf or ARS
 2L4 National Services and it is then up to Alltran Financial LP, andf or ARS National
 2Ls Services to decide what additional efforts, if any, to make to collect the debt.
 216
 217       Because the debts usually are small, Alltran Financial Lp, andfor ARS
 2L8National Services probably does nothing further in most cases, although the'record
zr9 is barren of data.
22o        If it does. make further effoits and suc.e€eds in o.bt4ining mor1cl from the
22t debtol it keeps 35 percent of the "tqke" as its compensation and iemits ihe bal"n..
222 to Chase Bank USA, NA.
223
224                                          couNT   I
225
226            On the basis of the forgoing Facts/Factual Allegation, Favors alleges the
227     following Claims:
228
22e       CAilM ONE
23O       ONE VIOAffION OF THE FAIR DEBT COLLECTIONS PP./4ICTICES ACT
231       (,FDCPA1, SECTION 16924(6) FOR KNOWING AND INTENTIONAL T]SE OF A
232       ,FUIT-MTER' (TWICE)
                                 WITH THE INTENT TO INTILL FEAR AND
233       INTIMIDATION INTO PLAINTIFF, SO THAT PUIINTIFF WOULD ABANDON
234       LEGITIMATE DEFENSES/DISPUTES IN VIOL/|TION OF THE FDC7A IINDER
235       THE EXCEPTION RULE FOR A CREDITOR TO BE LIABLE UNDER THE ACT,
236
237       CUIINI TWO
238       ONE VIQLATION OF,.THE. FAIR,. .NEBT, COLLECTIANS PPd,CTICES,.ACT,
23e       sEcTIoN 1692A(6J FoR ACTINQ As A "FIttT-itATEIi' FoR nHASE newrc
24O       AGAINST DEFENDANT ARS NATIONAL SERVICES; AND
                                                                                                  1l


24L
242       CUIIM THREE
243       ONE VIOAITIONS OF THE FAIR DEBT COLLECTIONS PMCTICES ACT,                               ,I



244       SECTION 1692A(6) FOR WOATTION OF THE nROHIBTTION ON ACTIN? AS A
24s       'FUIT-MTER' FOR CHASE Bank, AGAINST defendant ALLTMN FINANCIAL.
246
247                                         ARGUMENT
248       One of the practices that the Fair Debt Collection Practices Act 15 U.S.C. sec.
249 1692 et seq., forbids is "flat-rating," the term popularly applied to providing a form
                                                                                 Page 6   of 18
                        CASE 0:21-cv-00650-SRN-TNL Doc. 1 Filed 03/05/21 Page 7 of 18




        250   which creates the false impression that someone [usually a collection agency)
        2sL   besides the actual creditor iJ"participating" in collecting the debt. sec. t692j(a); see
        zsz   S. Rep. No. 382, 95th Cong., 1st Sess. 5 (7977). (The provider of the form
        zs3   presumably charges a "flat rate" for the form; hence the popular name for the
        zs4   practice.J
        25s
        2s6          In this case, Favors' "flat-rater" Claim against Alltran Finahcial LP and ARS
        zs7   National Services is based on, but not limited to, the "deception" conveyed to Favors
        2s8   by Chase Bank USA, NA assisted by Alltran Financial LP and ARS National Services
lg:rl
 f
        2sg   who were aware of the "deception" they took part in conveylng to Favors to
        260   intimidate, harass, and instill fear into Favors as a method of debt collection by
        z6L turnlng over.the aJleged debt in tlr.e fglgo!ng deceptive mannet fqr g collection. That
        262 is tfre'giit'of thi's Clarm, nothing elsd previously raised in h Complaint against any
        263 Defendant. This Claim has never been ruled on by any Court (State or Federal) in
        264 the United States or abroad and therefore is not barred under res iudicia.
        265
        266          Res judicata is not applicableto this case/Claim, where "flat-rater" charges
        267 against any Defendant by Favors previously, was without any court ruling on
        268 piopriety of "fl"t-r"ter" charges, there is no error in repeating same charges, based
        269 upon same specific instances of alleged actions by Defendants in this second
        z7o pioceeding in Federal or State Court. See, Foster v. Laroque.246 F. Supp. 911 [E.D.
        2tt   La. 1965),aff d,,369F.zd 399 (Sth Cir. 1966).
        272
        273          Favors claim is based on, but not limited to, the fact that the Defendants
        274   element of deception lies less in the misrepresentation that a third-party debt
        27s   collector is involved, than in the signal, conveyed to Favors the debtor by turning
        276   over a debt for collection, that the creditor does not intend to drop the matter.
        277   Congress's concern was that such deception induces debtors to abandon legitimate
        278 defenses.
        279
                 "Whethur the coircgrn was well'foUiiadA is dof T-or the Court to say.               'For
        z8o
        2st example, Alltron Financial immediately abandoned the' collection efforts, when
        zB2 Favorl did not pay, but      ARS National Services' threatened Favorsto instill fear in
        283 him to abandon his legitimate statutory violation against Alltran Financial PL for
        zB4 illegally contacting Favors' employer about collecting the debt, and ARS National
        2ss Services' immediate further collection effort in another dunning letter to Favors
        286 threatened further collection efforts will be ensued if the demand is ignored by
        287 Favors, using these words, quote: "Be prepared for further collection activiQt," as the
        288 letter to Favors from ARS National Services put it; after Favors quit making the
        z1s settlement payments to Alltran Financial LP on the Slate Card ending-2365 and
        zso declared violations of the FDCPA against Alltran Financial LP [herein after "Alltran"
        zsL or "Defendants") and Chase Bank USA, NA for illegally contacting Favors'employer
                                                                                            Page 7   of 18
               CASE 0:21-cv-00650-SRN-TNL Doc. 1 Filed 03/05/21 Page 8 of 18




292    about collecting the alleged debt without prior authorization to do so. The fact that
293    ARS National Services immediately abandoned the collection effort, and never
294    contacted Favors again, actions evidence Favors' "flat-rater" claims against
295    Defendants based on their own actions
296
297          The flat-rater is thus not the creditor, but the counterpart fnamely, in this
298    case Alltran Financial LP and ARS National Service).
299
300           Although, Defendant Chase Banh as a contributory infringer in the law of
30r.   intellectual property; Chase Bank furnished a deceptive instrumentality to the
302    primary violator fnamely, Alltran Finqncial LP and ARS National Service) by Chase
303    Bank's participation/control over the actions/operation of the primaryviolators.
304
305           And, although another provision of the Act, 15 U.S.C. sec. 1592a[6), brings
306    Chase Banh based on those factual allegations, within the scope of liability by
307    forbidding a creditor, in the collection of his debts, to use a name which suggests the
308    involvement of a third party, conceivably this provision could be read to reach only
309    the case in which the creditor fChase) is using a pseudonym; but this is not Favors'
310    Claim against Chase.
3LT
3L2           A separate provision forbids the use of a pseudonym by a debt collector, 15
313    U.S.C. sec. 1692e(14), and while a debt collector is not a creditor the Section Favors
314    has just cited indicates that the Statute distinguishes between the use of
315    pseudonyms, on the one hand, and a false representation that a third party [which
316    does existJ is participating in debt collection, on the other.
3L7
318           On March 8,20!8, Alltran Financial and Chase Bank USA NA sent Favors a
319    "Settlement Offer" to settle the entire alleged debt owed, of "$4,790.66" on Slate Card
320    account ending-2365. (See, exhibit #2). A discount amount of "3 equal payments of
32L
322
323
324    Alltran Financial LP and Chase Bank USA, NA        /   offering the settlement sum of
325    $718.60 in 3 equal payments of $239.53.
326
327         Favors accepted the offer when he responded by paying $235.00 as the first
328    payment of the settlement offer.
329
330           Favors was not wrong when he ceased payments to pursue liability against
331    Alltran Financial LP, the agent of Chase Bank, for FDCPA violations that occurred
332    when Defendants contacted Favors' employer about collecting the debt. Favors was
333    entitled to bringing this civil action suit against Chase Bank USA, NA; Alltran

                                                                                   Page 8   of 18
              CASE 0:21-cv-00650-SRN-TNL Doc. 1 Filed 03/05/21 Page 9 of 18




334 Financial LP; and ARS National Services, the collection agencies that stuffed and
33s mailed the envelopes from Chase Bank USA, NA to Favors
336
gg7         Based on the forgoing Factual Allegations, Favors' contention that Alltran
338   Financial LP, and ARS National Services are a "flat-rater" is not frivolous.
339
340         Therefore, Chase Bank USA, NA must be liable under Section 1692a(6),          as
34t well.
342
s4s           Alltran Financial LP and/or {RS National Services did compose, eitier by
344   itself or jointly with Chase Bank USA, NA the dunning'letters / settlement offer that
945   Favors received.
346
347          Arid because this was all Alltran Financial LP and/or ARS National Services
348   done to help Chase Bank USA, NA collect the money, Favors allegedly owed it,
349   Alltran Financial LP, and ARS National Services are indeed liable under the FDCPA
350   for $1,000 each, Statutory damages to Favors, under the prohibition on deceptive
351   practices by Congress as a "flet-reter,"alleged by Favors in the forging Complaint.
352
3s3          Because the debt (settlement offerJ that Alltran Financial LP was trying to
3s4   collect on behalf of Chase Bank USA, NA was small [$ZOO1, Alltran Financial LP's
3ss coilection efforts are fbased on the facts), limited to sending dunning letters /    the
3s6 settlement offer.
357
358          Favors was, based on tn-e forgoing facts of this case, not in the clutches of a
3s9   bona fide collection agenry which, if the letters fail to collect the debt, would sue.
360
361        Alltran Financial LP, has been sued before for making these harassing,
962 unauthorized collection calls, and still continued to do it again to Favors by
363 contacting Favors' employer about collecting this alleged debt. See, Martinez v.
364 AIItran Financial, United States District Court for the District of Anizona, Case, No.
36s CV-18-04815-PHX-DL& April 6, 2020; [Summary fudgment sought by Alltran
306   Financial denied).
367
368         The plain language used in The Fair Debt Collection Practices Act ("FDCPA"),
369Sectionro8rs-z(aX7XAXi),statesquote:,,Ifany@thatextends
3to credit and regularly and in the ordinary course of business furnishes information to a
37t  consumer reporting agency described in section 603(p) [1.5 USCS L681a(p)] farnishes
372 negative information ta such an agenqt regarding credit extended to a customer, the
s73 fiiancial institution shall provide a notice of such furnishtng of negative information,
374 in writing, to the customer."
375

                                                                                  Page 9 of 18
                           CASE 0:21-cv-00650-SRN-TNL Doc. 1 Filed 03/05/21 Page 10 of 18




376                             .                              COUNT      II
377           On the basis of the forgoing Facts/Factual Allegation, Favors alleges the
378    following Claims:
379
380            CAUYI ONE
38L            ILLEGAL AND VOID 'CARDMEMBER AGREEMENT,' BUSINESS PMCTICES
382            BY DEFENDANT CHASE BANK USA, NA, WHERE CLEARLY ESABLISHED
383            APPELLATE COURTS PREVIOUSLY RULED THE HACT SAME BUSI/VESS
384            PMCTICE WAS PROHIBITED, AND VOIDED OF ENFORCEMENT AGAINST A
38s            DEBTOR BY THE CREDITOR I/V THE I,iIATTER OF DISCOWR BANK V
386            LINDWELL. MINNESOTA COURT OF APPEALS. A73-7344 (APRIL 7.2077).
387
388    ,r',1   -.:   .-'


389           Here, Plaintiff invokes the Court pursuant to Discover Bank v. Lindweft Minn.
390    Court of Appeals A13-1344, April.7,2017, arguing that: [1) The "Chase Slate
391    Cqrdmember Agreement" [See, exhibits #9) and (2) the "Chase Freedom
392    Cardmember Agreement" (See, exhibits #1Ol that Favors received in the mail from
393    Defendant Chase Bank on fuly LB, 20L8, but previously enforced the terms and
394    conditions therein those documents on Favors in every Monthly Billing Statement:
395    Specifically speaking, [1) "Late fees," (2) "interest" (3J "payment due dates:' (4)
396    "minimum payment due amounts,'f must all be deducted, andf or ruled void was                                     /
397    not enforceable upon Favors by Chase Banh pursuant to Lindwell id,because Chase
398    Bank failed to provide Favors a copy of those documents until after Chase Bank
399    already closed both accounts, and was being sued by Favors who had contacted
400    Chase with two dispute letters, and had filed a lawsuit against Chase.
407
402          In the matter of Discover Bqnkv. Lindwall,r Lindwall argued that she could not
403    be held liable to the terms of the "Cardmember Agreement" adduced by Discover
404    Banh "because Discover Bank never sent her the cardmember agreement, whtch
405    prevented herfrom agreeing to iL"
406
407            t. That is the exact same argument Favors is making in;this case against Chase
408                  Bank "because [Chase Bank] never sent [Favors] the cardmember agreements
409                  ["Chase Slate Cardmember Agreement" and "Chase Freedom Cardmember
4LO                  Agreement"), which prevented Favorsfrom agreeing to it" the exact same
411,                 circumstance ruled on in Lindwall. The only difference is that Favors is not
412                  liable under "Accounts Stated Theory" because, unlike Lindwell, Favors filed

       1   Discover Bank, Respondent, vs. Crysone C. Lindwall, Appellanl, Court of Appeals of Minnes ot:., 20L4 Minn. App. Unpub.
           LEXIS 304, A73-1344;April 7,2014, Filed




                                                                                                                  Page 10 of 18
                   CASE 0:21-cv-00650-SRN-TNL Doc. 1 Filed 03/05/21 Page 11 of 18




4L3              several dispute letter to Chase Bank regarding the entire alleged amount due
4L4              and account bearing his signature. (See, exhibit #B-9; Second Validation of
4L5              Debt Letters)
4L6
417              Favors is requesting the Court to take Judicial Notice2 (for two reasons:
4L8
4Ls   L. The Minnesota Court of Appeals never returned Favors irreplaceable exhibits
4zo [#A and B filed in that case); the actual postdated envelopes each Chase
4zL Cardmember             Agreement was received in by Favors                    t
422
423         2. To veri$r this Claim against Chase Bank was never ruled on in that case, nor
424 did Chase Bank ever adduce evidencq;,ilT        rqcord that showed they did provide
                                                                     .t!re-
4zs   Favors the Cardmember Agreementg at the timb the Slate or Freedom account was
426   opened, or at any time before both accounts had been long ago closed by Chaset
427
4zg          The Minnesota Court of Appeals ruled in favor of Lindwall, stating quote: "The
4zg   record does not contain any evidence that Discover Bank ever sent the cardmember
430   agreement to Lindwall before closing the account in September 201L. If Discover Bank
43L   did not send the cardmember ogreement to Lindwall, a reasonable faclfinder could
432   not conclude that a contract wqs formed anQ,, thus, could not fnd Lindwall liable
433   unden the terms of the cardmember agreemen!, See, Sil Minnesota Funeral Servs.,
4s4   TgtS N.W. 2d at 864; [*7] Minne;apolis Cablesystems, 299 N.W. 2d at 1.22; Druar, 222
43s   Minn. At 395, 24 N.W. 2d at 826."
436
427         Thus, the Court in Lindwafi and all Minnesota precedent case laws cited by
438   Lindwall, ruled that the Court: "Could not find Lindwell liable under the terms of the
439   cardmember agreement."
440
44L              Favors makes the same fidenticalJ argument in this case against Chase Bank.
442
44g          Even if Favors could be liable to Chase Bank for the principle amount under
444   the Accounts Stated Theory (which Favors argues he is no! because unlike Linwall,
44s   Favors did dispute the account statements twice, and Accounts Stated Theory can
446   only be imposed if Favors had not disputed the Billing Statements.
447




      2   "A court shall take judicial lotice if requested by a party and supplied with the necessary information'" Fed. R Evid'
           ?!ltd). "A judicially noticed fact must be one not subject to reasonable dispute in that it is eitler (1) generally known
           wittrin the territorial jurisdiction of the trial court or (2) capable of accurate and ready determination by resort to
           sources whose accuracy cannot reasonably be questioned." Fed. R. Evid. 201[b)'


                                                                                                                    Page 11 of 18
             CASE 0:21-cv-00650-SRN-TNL Doc. 1 Filed 03/05/21 Page 12 of 18




448          Lindwell, did riot dispute the Billing Statements, and was therefore ruled to be
449   liable to Discover Bank for the principle amount --- no interest, late fees, or any
450   other terms raised in the Cardmember Agreement. See, Lindwell, id.
45t          And since none of them terms in the Cardmember Agreements f"Chase Slate
452   Cardmember Agreement" and "Chase Freedom Cardmember Agreement")are
453   applicable to Favors, Favors is entitled, based on Lindwell and numerous precedent
454   case laws cited therein that case, a Court Order in this case to the following relief
455   regarding the Chase "Slate Cardmember Agreement" and the "Chase Freedom
456   Cardmember Agreement."
457
458    (1)   Both accounts immediately reinstated;
4s9
460    (2j With no negatiire, reporting to-,the cgedfit, qepoytirlg agengies, qggSr.ding any
46L          amount "delinquent" or "past due" --- Ever! Because the due date agreement
462          of the Cardmember Agreements is not applicable to Favors.
463
464    (3)   Chase Bank must immediately have all "delinquent," "negative" reporting to
465          any credit reporting agency on both accounts deleted (including Experiary
466          Tra n suni o n a n d E qu ifax) ;
467
468    [4) No minimum payment due regarding either account monthly;
469
470    (5)   All fees and interest ever added to the balance fand ever paid by Favors) due
47L          deducted from the balance due down to the bare principle amount on both
472          accounts;
473
474    t5) A $4,000 Chase Slate Card@ charging limi!          and $7,000 Freedom              Card@
475          charging limit reported with the credit reporting agencies the same as it was
476          at the time the accounts were open, but, minus the principle amounts due on
477          each accounU
478                                                                           .,i,.   :   .



479    (7)   Both card accounts charging privilege suspen&d, until           L 00o/o          of the
480          principle amount due is repaid;
48L
482    (B)   Once the accounts are reduced to zero dollars principle amount due, the
483          charging privileges on each account is automatically reinstated, with the same
484          charging limits, under the terms and conditions of the "Chase Slate
485          Cardmember Agreemen!" and the "Chase Freedom Cardmember Agreement"
486          that Chase Bank failed to ever provide to Favors
487
488
489

                                                                                      Page 12 of 18
                     CASE 0:21-cv-00650-SRN-TNL Doc. 1 Filed 03/05/21 Page 13 of 18




490                                           ACTUAL DAMAGES
49L   1)          Section L692k(a)(1) also provides for an award of Actual Damages sustained
492               by Plaintiff as a result of a Defendants' Fair Debt Collection Procedure Act
493                ["FDCPA")            violation(s),                         ]




494   2)          Actual damages are intended to "compensate a plaintiff foi out of pocket
495               expenses, , personal humiliation, embtarrassment, mental ' anguish, and/or
496               emotional distress that resul* from defendant's failure to comply with the
497               FDCPA.'3
498
499   3)           The evidence submitted in support of actual damages entitles 'Plaintiff to a
500                declaration in this Complaint to an award of "$70,000 [from each Defendont]
      - ri'
501               'tt:cdmpeniate"for humiiiattoriaaid:'mentat dlstress," in:cludingifeeling3 of fear,
502                anxiety, panic, and nervousness, as well as stomach pains, sleep loss, and
503                headaches he'attributes to Defendant's violations of hisirights and collection
504                letters.
505
506   4)          Howeve!, Plaintiff seeks a judgment against Defendant Chase Bank USA, NA,
507               and Defendant Alltron Financial LP, and Defendant ARS National Services for
508               Actual Damages pursuant to Section L692k(a)(2), for a reduced amount to an
509               award of $1,500 [from'eaCh Defendant] in actual damages that will fairly
510               compensate Plaintiff and is commensurate with the evidence presented in
511
5L2          '     EthicalAssetMgmt, /nc., No.07 Civ.7185,2010 U.S. Dist. LEXIS 22421.20L0
513                WL 932597, at *5 (W.D.N.Y. Mar. 11,2010) (awarding $750 in emotional
514                distress damages where Defendant's disclosure of unpaid debt to plaintiffs
515                daughter caused plaintiff humiliation and fear for daughter's welfare); And
516                see, Gervais v. O'Connell, Harris & Assocs., Inc',297 F. Supp,2d 435, 440 (D.
5t7                Conn. 2003) ("The Court is sympathetic with plaintiffs claim and believes that
518                he did, in fact, suffer some emotional distress as a result of defendants' heavy-
519                honded and anlawful cortducL Llowever . . . plaintiff acknowledges that he did
520                 not ne|d the care of a physician as a result of these events . . . . Accordingly, the
52L                Court awards plainffi $1.,5A0 for emotional and mental distress damages under
522                FDCPA,"),
523
524         Favors contends, it is always true that if one has the cash, the products can be
s25   purchased, without credit. The wrongful denial of which is actionable and for which
526   damages are appropriate redress for the "denial of credit," not the denial of products
527   and services.
528

      3
          Miilonv. Rosicki,   Rosicki   &   Assocs., P.C., No. 02   Civ. 3052,2007 U.S. Dist. LEXIS 56872, 2007 WL2262893, at
                                                                                                                                i3 (E.D.N.Y. Aug. 3' 2007).


                                                                                                                                         Page 13 of 18
             CASE 0:21-cv-00650-SRN-TNL Doc. 1 Filed 03/05/21 Page 14 of 18




529          Credit has an independent worth in our economy. But, precisely because
530   "fcredit] has ceased to be q luxury item,'lthe United States Congress passed the ECOA
531   to establish "as clear nationol policy that no credit gpplicqnt shall be denied the credit
532   he or she needs and wants on the basis of characteristics that have nothing to do
533   with his or her cfeditworthiness." essentially, as alleged in this case against Chase
534   Bank. .1ee,1976 U.S. Code Cong. & Admin. News at 405.
535
s36         Favors also argues that he may recover compensation for his "embarrassmenfi
537   humiliation and mental distress" occasioned by the alleged wrongful denial of credit.
538
s39          His argument likens the ECOA to Title VIII of the Civil Rights Act of L968,42
540   U.S.C. q3605, which proscribes discrimination on account of race, color, religion, sex
54t   ornationalorigininloansorotherfinanciaf.a3s.istairce.
542
543          Title VIII, like the ECOA, gives the aggrieved applicant a cquse of qc.tion for
544   actual and punitive damages, 42 U.S.C. 83612[c), and it has been interpreted to
545   provide compensation for "emborrossment, humiliation and mental distress." See,
546   Smith v. Anchor Building Corp., 536 F.zd 23L, 236 (Bth Cir. 7976); Williams v.
547   Matthews Co., E9I2d3l9,829 [Bth Cir.7974), cerL den. 419 l].5.102L, L027,42 L.
548   Ed.2d 294.95 S. Ct. 495; Jaunty v. McKay & Plague, Inc., 495 F.2d IL79, LI?L (7th
549   Cir. 7974); Seaton v. Sky Realty Company, Inc,, 49L F.Zd 634. 636 (7th Cir. 1974);
550   steele v. Title Realty Co., 478 F.2d380,3S4 [10th Cir.1973)
551
552         The analogy to Title VIII is persuasive since both acts are statutory remedies
553   for denial of Civil Rights.
554
555          Furthermore, it would be inconsistent with the Congressional purpose of
556   eliminating invidious discrimination to ignore the emotional harm often flowing
557   from it by limiting the aggrieved applicant to out-of-pocket losses.
558
559         All the same, the Court is not requested by Plaintiff to presume such damages
s60   haveoccurred.                    i                            :     .      l
561
562         Neither the likelihood of such injuries nor the difficulty of proving them is so
s53   great as to justiff deviation from the rule that compensation will not be provided
564   where damage is not proven. See, e.9., Carey v. Pips,435 U.5.247.262,98 S. Ct. 7042,
56s   ss L.Bd.2d252 (re79).
566
567           Favors has raised a genuine issue as to his emotional harm by testimony that
568   he was "infuriated, angry, upset and felt an injustice had been done" that needs to be
569   rectified.
570


                                                                                     Page 14 of 18
                     CASE 0:21-cv-00650-SRN-TNL Doc. 1 Filed 03/05/21 Page 15 of 18


I




    '' stl       The final 'element of Actual Damage which Favors claims derives from a
       s7z wrongful denial of several credit Applications [including Amizon) (See, exhibit #10;
     , s73 proof Amazon credit denial due to Chase Bank negative repofting) and loss of a
     s74 $2,500 Discover Bank credit card all due to the negative reporting by Chase Bank to
     s7s the credit reporting agencies on the Chase Slate and Chase Freedom accounts is
     576 harm to ones "reputation for credit-worthiness."
     577
     s78           This kind of injury is, perhaps, the one most logically related to this   / a denial
     s79    of credit.
     s80
     581           However, as with the allege d emotional injuries, the United States Court is not
     582requestc"dbyFavorstopresumedqq,ages.1
     s83
     s84        Favors must prove actual injury to his credit reputation (he alleges 40 points
     s8s on his credit score) before he may be compensated in damages.
     586
     s87         Since Favors has raised in his Complaint a genuine issue with regard to the
     588    harm he suffered from the alleged wrongful denial of credit, any motion to dismiss
     589byAspireBankstodismissFavors,Claimsforoctruq[dqmagesmustbedenied
     s90
     591           Favors establishes that he suffere
                                                    '
                                                      dActual Damages:
      5g2
     s93           First, Favors' credit score went down over 150 points due to the Chase Bank
     s94    negative reporting on these two accounts. [See, exhibit #11; Proof credit score went
     sgs    down L50 points due to Chase negative reportingJ
     596
      sg7          Second, Favors motivation for his first application was convenience, and
     s98    increased purchasing power. and protection for emergercics, and an increased credit,
     599    score, which all have some value.
     600          " ''': :" ' 7                l

     601        The circumstances  resulting in  his second application for a credit card to
     602 Amazon was for the same reasons. (See, exhibit #10; proof Amazon credit denial
     603 due to Chase Bank negative reporting)
      604
     605          Thus, Favors has raised a genuine fssue as to his emotionsl harm by testimony
     606    that he was "infuriqted, angry, upset      an                                  " that
      6ot   needed to be rectified.
     608
     609         Favors has placed these losses in issue and is entitled to attempt to prove the
     610    amount of their worth attrial.
     611


                                                                                             Page 15 of 18
                      CASE 0:21-cv-00650-SRN-TNL Doc. 1 Filed 03/05/21 Page 16 of 18


                                                                                                                                                    I




612         Favors attempts to demonstrate he had particular need or desire for an Aspire
613   Bank card.
6L4
615                                            ACCOUNT STATED
6L6   1l            The doctrine of "Account Stated" is a means of establishing liability for a debt
6L7                 as an alternative to a contract-based theory of liability.e An account stated is
618                 created ifa debtor retains a detailed billing statement without objeqtion.s
619
620   2)
       '            The debtor's retention of the statement without objection constitutes a
62r                 manifestation of assent and implies a promise to pay the balance that is said
622                 to be owed.6
623
      o\
624
625
626
627
528
629
630
631   4)     ,      In the matter of Discover Bank v. Lindwel| Minn. Court of Appeals AL3-1344,
632                 April. 7,20L7,, no dispute letters were ever filed by Lindwall which is not the
633                 case here. So, Discover Bank v. Lindwell is not applicable regarding e.ny
634                 Account-Stated ruling against Favors.
63s
636   5)             Defendant Chase Bank USA, NA failed to ever respond to Plaintiff with a
637                  "written explanation" explaining why they believe their Billing Statement
638                  amount due was correct, as required by the FDCPA to Favors disputes.
639
640   6)             Favors' Discover Bank credit card was cancelled due to the "delinquent"
64L                  reporting on the Slate and Freedom accounts,by Chase Banh actual damages
642                  i4the4mqqntqfa$1'50Q,credit94Id..|...,---..t.-....11
643                               l-i
644   7)           Actuol Damage which Favors claims derives from a wrongful denial of several
645                credit Applications (including Amizon) (See, exhibit #10; proof Amazon credit
646                denial due to Chase Bank negative reporting), And,
647



      4   See,   American Druggists Ins. v. Thompson Luntber Co.,349N.W.2d 569.573 (Minn. App. 1984).

      5 See. Meagher v.    Kavli,25l Minn. 477.487,   88 N.W.2d 871. 879 (1958).

      6 Id.; see also Erickson v. General United   Lift Ins. Co., 256 N.W.2d 255, 259 (Minn. 1977): Butler Mfg. Co. v. Mtranowskl,390 N.W.2d 380.
         384-85 (Minn. App. 1986).



                                                                                                                               Page 16 of 18
                  CASE 0:21-cv-00650-SRN-TNL Doc. 1 Filed 03/05/21 Page 17 of 18




648   Bl       Loss of a $Z,SOO Discover Bank credit card all due to the negative reporting by
649            Chase Bank to the credit reporting agencies on the Chase Slate and Chase
650            Freedom accounts is all harm to ones "reputation for credit-worthiness."
651
652                                 STATUTORY DAMAGES
6s3         The Fair Debt Colleaion Pioiedure Act ("FDCPA") provides for a maximum of
654   $1,000 in statutory damages. 15 U.S.C. 1692k[a)[2) (A). "All that ib iequired for an
6s5   award of statutory damages is proof thqt thq statate was violated. although a
656   court mist then exercise fts discretion to determine how much to award, up to the
657   $1,000 ceiling."t
658
659             In calculating an appropriate statutory damages award, the district court
660   consider$' 'the frbriu&ncy ani,d persistnnce of noncom:pliance by thv debt'collector, the
661   nsture of su.ch'noficafipliance, and the extent to which such'noncompliance was
662   intentionaL " See, L5 U.S.C. 1692k(b) t1).
663
664
665                                        RELIEF REQUESTED
666             Here, Plaintiff is seeking Statutory Damages pursuant to Section L692k(a)(Z).
667                                  limit applies to each incident without regard to
      Under this provision, the $1.000
668   the number of violations that occurred during a given incident. There is no
669   controlling authority on point and district courts have reached opposite conclusions.
670
67L           Since the Court can adjust the size of each individual award to avoid injustice
672   and limitation by incident might permit wrongful behavior to go unpunished when
673   one single incident included a number of particularly egregious violations, Plaintiff
674   concludes that the limit applies to each violation. The number of incidents, however
675   is relevant to the amount of damages to be levied.
676
677        1) In this case there are at least two (2) separate law infractions against
678           Defendants Alltron Financial LP,"an& ARS National Services by Favors for
679             violation of the prohibitions on "flat-rater" business practices for Chase Bank.
680
681        2) Plaintiff is entitled to and requests an award of $1,000 for each of the
682             infractions (a total of at least $4,000) is appropriate, from both Defendants
683             Alltron Financial LP, and ARS National Services.
684
685        3) Plaintiff is seeking an award of "$70,000 ffrom each Defendant] to compensate
686          for humiliation and mental distress,'including feelings of fear, anxiety, panic,

      7 Srhino v. Comwter Credit Inc., i64   F   .3d   81, 86 (2d   Cir. 1998).



                                                                                     Page 17 of 18
             CASE 0:21-cv-00650-SRN-TNL Doc. 1 Filed 03/05/21 Page 18 of 18




687         and nervousness, as well as stomach pains, sleep loss, and headaches he
688        -attributes to Defendant's violations of his rights and collection letters.
689
690
591                                    SETTLEMENT OFFER
692        Plaintiff is willing to settle this matter out of Court with Defendant Chase
693   Bank USA, NA, Alltron Financial LP, and ARS National Service under the following
694   terms if immediately accepted:
695
596         1)     Defendant Chase Bank will immediately have both accounts [Ch4se
697   Slate and Chase Freedom) completely deleted from existing with all credit reporting
698   agencies.
699

      FEBRUARY 10. 2O1O
          Date                                    Plaintiff, foseph A. Favors, pro se
                                                   Green Acre East/CPS
                                                   100 Freeman Drive
                                                   St. Pete4, Minnesota (56082)
                                                   7 05-484-9930 Ext: 79t27
                                                  (Message   OnM      '




                                                                                 Page 18 of 18
